Citation Nr: 0008047	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-12 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of adenocarcinoma of the right middle lung. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The veteran had active service from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, Mississippi, that confirmed a noncompensable 
evaluation for residuals of adenocarcinoma of the lung. 

The veteran testified at a hearing at the RO in November 
1998.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  The residuals of adenocarcinoma of the right lung are 
manifested principally by a well-healed surgical scar.  There 
is no residual restrictive lung disease or other demonstrable 
residuals of the right lung adenocarcinoma.

2.  The evidence does not establish any recurrence of the 
adenocarcinoma of the right lung.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for the 
residuals of adenocarcinoma of the right lung have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.97, Diagnostic Codes 6819, 6840-6845. (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The veteran was hospitalized in a VA hospital from February 
to March 1996.  A chest x-ray showed a density in the right 
lower lobe.  He underwent a right thoracotomy and a right 
middle lobe resection for adenocarcinoma.  The primary 
discharge diagnosis was adenocarcinoma of the right middle 
lobe.  He underwent various VA specialist examinations in 
April 1996.  Diagnoses included arthritis in major joints 
that cause difficulties in using the extremities; and 
impingement syndrome, both shoulders.

A rating action in July 1996 granted service-connection for 
adenocarcinoma of the right middle lobe on the basis of 
presumption as an Agent Orange related condition.  The 
veteran was granted a 100 percent rating under the 
regulations in effect from February 26, 1996 through March 
31, 1998.  A noncompensable rating was assigned as of April 
1, 1998.

VA outpatients records disclose the veteran was seen on 
several occasions during 1998 with respiratory complaints.  
In January 1998, he complained of chest congestion and tiring 
easily.  A chest x-ray showed the lungs were free of acute 
disease.  

In April 1998, the veteran underwent a VA pulmonary function 
study (PFT).  The study was near normal with hyperinflation 
and mildly decreased DLCO.  The loop was suggestive of fixed 
upper airway obstruction. 

In May 1998, the veteran filed a claim for a compensable 
rating for malignant growth of the lung.

In June 1998, the veteran received a VA respiratory 
examination.  He reported that he quit smoking in 1978 but he 
did smoke 3-4 packs a day for 20 years.  He denied a chronic 
cough.  He did clear his throat of post nasal drip,  he 
complained of shortness of breath.  He could walk 100 yards 
or less at maximum.  Sometimes just talking caused shortness 
of breath.  Other times he could walk approximately 50 feet 
and be short of breath.  He was on an inhaler which he used 
twice a day.  He stated that his checkups had been good since 
the right thoracotomy for lung cancer in February 1996.  He 
did not have any radiation or chemotherapy.  He claimed 
continuous pain since surgery, a sharp pain located in the 
right chest area, especially if he lifted anything.  He also 
complained of an uncomfortable pain under the arm all the 
time.  

On physical examination, a well-healed 34 centimeter right 
thoracotomy scar was noted.  It was nontender to palpation.  
The lungs were clear to auscultation and percussion without 
rales, rhonchi, or wheezes.  There was no prolongation of the 
expiratory phase.  There was no increase in the anterior-
posterior diameter.  A chest x-ray taken in June 1998 showed 
both lungs were clear of any acute process.  PFT disclosed 
FEV1/FVC was 57 percent of predicted value.  The diagnoses 
were status post-right thoracotomy for cancer of the right 
middle lobe, with no evidence of recurrence; and chronic 
obstructive pulmonary disease.  

The veteran testified at a hearing at the RO in November 
1998.  He claimed that he was having breathing problems, 
shortness of breath, and weakness of the right side as a 
result of the service-connected disability.  He was on no 
medical treatment except the use of breath inhalers.  He did 
indicate that he was being seen in the VA outpatient clinic.  
He described his breathing problem as a cough.  It almost 
exhausted him to cough and just walking 25 feet rendered him 
exhausted.  He also claimed fainting spells.  He had pain in 
the chest when he tried to lift anything.  He was a service 
technician and he worked on lawn and garden equipment.  At 
times he had to take off from work due to these problems.       

In January 1999, a VA Staff pulmonologist stated that he had 
reviewed the veteran's PFT's in April 1998, June 1998, and 
December 1998, a chest x-ray, and performed clinical 
examination.  The December 1998 PFT showed that FEV1/FVC was 
118 percent of predicted value.  Mild restrictive versus mild 
mixed ventilatory impairment was reported.  The 
pulmonologist's impression was that the veteran's ventilatory 
impairment noted on the PFT was unlikely from the thoracotomy 
and right middle lobe resection.  

Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his nose fracture, and 
therefore he has satisfied the initial burden of presenting a 
well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran a VA examination and 
he testified at a personal hearing.  There is no indication 
of additional medical records that the VA failed to obtain.  
Therefore, VA has satisfied its duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

Diagnostic code 6819 provides a total evaluation is continued 
for six months after cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.   
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, rate on residuals. 38 C.F.R. 
§ 4.97, Diagnostic Code 6819 and Note (1999).

The residuals of malignant neoplasms are rated under 
restrictive lung disease (Diagnostic Codes 6840 to 6845).  A 
10 percent rating is assigned for FEV-1 of 71-80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DCLO(SB) 66 
to 80 percent predicted. Under the general rating formula for 
restrictive lung disease (Diagnostic Codes 6840 through 
6845), a 30 percent disability rating is warranted for "FEV-1 
of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 56 to 65 
percent predicted." 38 C.F.R. § 4.97, Diagnostic Code 6845 
(1998). The next highest rating of 60 percent is warranted 
for "FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)." Id.  The next highest rating of 
100 percent is warranted for FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent 
predicted, or; DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

In evaluating the veteran's residuals of adenocarcinoma, 
consideration has been give to his contentions and testimony, 
as well as the clinical evidence of record.  Initially, the 
Board stresses that the clinical record discloses no evidence 
of a recurrence of the carcinoma.  Second, the VA 
pulmonologist who reviewed PFT's and chest X-rays, and who 
examined the veteran in January 1999, concluded that it was 
unlikely that any of the veteran's ventilatory impairment was 
due to the thoracotomy and right middle lobe resection.  
There is no medical opinion to the contrary, from which the 
Board concludes that any ventilatory impairment that is 
present, to include any restrictive lung disease, is not a 
residual of the adenocarcinoma or surgery for the 
adenocarcinoma.

It has been contended that the VA pulmonologist's opinion was 
inadequate because he provided no medical basis for his 
opinion nor did he provide any opinion regarding the 
veteran's subjective complaints of shortness of breath, 
weakness on the right side, chest and shoulder pain, and 
weakness, and right arm numbness.  The medical basis for the 
opinion was clearly the clinical studies and chest X- rays 
reviewed by the examiner, as well as the examination of the 
veteran.  As to the veteran's subjective complaints, there is 
no medical opinion linking the right- side pain or weakness 
to the lung cancer or to surgery for the lung cancer.  There 
is, however, medical opinion that these complaints are due to 
non- service connected disability.

The medical evidence shows that the only demonstrable 
residual of the adenocarcinoma is an asymptomatic thoracotomy 
scar.  There is no medical evidence that the scar causes any 
limitation on function of an affected part.  Accordingly, 
residuals of the adenocarcinoma do not warrant a compensable 
schedular rating. 

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's respiratory 
disability.  There is no persuasive evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this disorder that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.


ORDER

Entitlement to a compensable rating for the residuals of 
adenocarcinoma of the right middle lung is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

